IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE               FILED
                           JUNE 1998 SESSION
                                                           June 19,1998

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
JAMES POLK,                        )
                                   )    C.C.A. NO. 01C01-9709-CC-00391
      Appellant,                   )
                                   )    MAURY COUNTY
VS.                                )    (No. 9305 Below)
                                   )
STATE OF TENNESSEE,                )    The Hon. Jim T. Hamilton
                                   )
      Appellee.                    )    (Denial of Post-Conviction Relief)




FOR THE APPELLANT:                 FOR THE APPELLEE:

HERSHELL D. KOGER                  JOHN KNOX WALKUP
131 North First Street             Attorney General and Reporter
P.O. Box 1148
Pulaski, TN 38478                  CLINTON J. MORGAN
                                   Assistant Attorney General
                                   Cordell Hull Building, Second Floor
                                   425 Fifth Avenue North
                                   Nashville, TN 37243-0493

                                   T. MICHAEL BOTTOMS
                                   District Attorney General

                                   JESSE DURHAM
                                   Assistant District Attorney General
                                   P.O. Box 459
                                   Lawrenceburg, TN 38464




OPINION FILED _______________________


AFFIRMED


LEE MOORE, SPECIAL JUDGE
                                        OPINION



              The petitioner, James Polk, appeals the trial court's denial of his petition for

post-conviction relief. In 1994, the petitioner was convicted of aggravated robbery and

sentenced as a standard offender to twelve years in the Tennessee Department of

Correction. His conviction was affirmed on direct appeal to this Court. State v. James

Polk, No. 01C01-9410-CC-00369 (Tenn. Crim. App., at Nashville, Nov. 21, 1995). In this

post-conviction petition, the petitioner's sole issue is that he was denied effective

assistance of counsel. An evidentiary hearing was held on July 8, 1997, and the petitioner

was denied post-conviction relief. We affirm the judgment.



              Initially, we note that the trial court summarily denied the post-conviction

petition. In doing so the trial judge failed to state any findings of fact and conclusions of

law as is required by T.C.A. § 40-30-211(b). The trial court, not the appellate court, has

the duty to weigh and evaluate the evidence and to resolve questions regarding the

credibility of witnesses. Black v. State, 794 S.W.2d 752,755 (Tenn. Crim. App. 1990).

Factual issues raised by the evidence must be resolved by the trial court and placed in

appropriate findings of fact. Absent such findings, it would ordinarily be inappropriate for

this Court to determine contested factual issues from a printed record. George Tate v.

State, No. 02C01-9108-CR-00170 (Tenn. Crim. App., at Jackson, May 20, 1992), perm.

app. denied, (Tenn. 1992).



              Regardless, this Court has held that even if the trial court fails to comply with

this duty, a reversal is not warranted if the record sufficiently reflects the apparent reasons

for the trial court's actions so as to allow for meaningful appellate review. State v.

Swanson, 680 S.W.2d 487, 489 (Tenn. Crim. App. 1984). From a review of the record in

this case, the trial judge's reasons for dismissal of the post-conviction petition are apparent,

and therefore, we have addressed the issue on the merits.




              The petitioner argues that his attorney was ineffective because he failed to

                                              -1-
object or otherwise cross-examine the police officer regarding the identification of a vehicle

at the scene of the crime and its relationship to the petitioner.



                The proof at trial showed that the victim, a part-time employee at a liquor

store, observed a young black male enter the store near closing time. The victim, a former

principal at a local school, thought he recognized the person’s face. The victim gave a

description of the person to the investigating officer. The following week, the victim went

to the police station and identified the petitioner while looking through a book of

photographs. Subsequently, when the petitioner was picked up for questioning, the officer

told the petitioner that he had been identified in a robbery. The officer testified that the

petitioner responded “well, what’s the clerk’s name at the store. He said, he probably

knows me from school.” While there was conflicting testimony as to whether the victim

positively identified the petitioner at the preliminary hearing, he unequivocally identified the

petitioner at trial.



                The testimony regarding the vehicle was insignificant. Trial counsel objected

on the basis of hearsay, however, the investigating officer was allowed to testify that he

was given a description of a vehicle that was seen in the vicinity of the liquor store and that

he was able to tie a vehicle of that description with the petitioner through the petitioner’s

girlfriend. At the post-conviction hearing, trial counsel testified that the petitioner was

identified by the victim and the car did not have anything to do with that identification.

Moreover, he testified that he did not pursue testimony regarding the car because it would

have been detrimental to the case.          Specifically, trial counsel noted that when the

investigating officer questioned the petitioner’s girlfriend regarding whether she owned a

maroon Monte Carlo, she responded that she did “but it ain’t been used in no armed

robbery.”



                In order to receive post-conviction relief on the basis of ineffective assistance

of counsel, the petitioner must first establish that the services rendered or the advice given

was below "the range of competence demanded of attorneys in criminal cases." Baxter

v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Second, he must show that the deficiencies


                                               -2-
"actually had an adverse effect on the defense." Strickland v. Washington, 466 U.S. 668,

693, 104 S.Ct. 2052, 2067, 80 L.Ed.2d 674 (1984). Moreover, this Court will not

second-guess valid strategic and tactical choices made by counsel, and counsel will not

be deemed ineffective even if a different strategy might have produced a different result.

Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982).



             In post-conviction proceedings, the petitioner has the burden of proving the

allegations in his petition by a preponderance of the evidence. McBee v. State, 655

S.W.2d 191, 195 (Tenn. Crim. App. 1983), citing Clenny v. State, 576 S.W.2d 12, 14

(Tenn. Crim. App. 1978). From our review of the record, we do not find that the petitioner

met his burden. Accordingly, the judgment is affirmed.


                                            ________________________________
                                            LEE MOORE, SPECIAL JUDGE

CONCUR:


________________________________
JOE G. RILEY, JUDGE


________________________________
CURWOOD WITT, JUDGE




                                           -3-